



COURT OF APPEAL FOR ONTARIO

CITATION: Brisson v. Gagnier, 2014 ONCA 909

DATE: 20141219

DOCKET: C58380

Weiler, Rouleau and Pardu JJ.A.

BETWEEN

Chantal Brisson

Applicant/Respondent in appeal

and

Daniel Gagnier

Respondent/Appellant

and

Ferme Ste-Rose Inc.

Respondent/Unrepresented

Claude-Alain Burdet, for the appellant

Christian Pilon, for the respondent

Heard: December 12, 2014

On appeal from the order of Justice Michel Z. Charbonneau
    of the Superior Court of Justice, dated January 21, 2014.

ENDORSEMENT

[1]

The appellant appeals from an order of Charbonneau J, of January 21,
    2014, providing, [t]he order of Justice Maranger dated 18 October 2013 is
    hereby confirmed and the Defence and pleadings of the Respondent Daniel Gagnier
    are struck and granting temporary orders for custody, child and spousal
    support.

[2]

The basis for this order was the appellants failure to comply with the
    order of Maranger J. of October 18, 2013 which provided:

1.

La défense et les plaidoiries de lintimé, Daniel Gagnier, seront
    radiées en raison de son défaut de respecter:

a.

lOrdonnance de Monsieur le juge Charbonneau en date du 7 janvier
    2010;

b.

lOrdonnance de Monsieur le juge Kane en date du 10 février 2011;

c.

lOrdonnance de Monsieur le juge Beaudoin en date du 15 mai 2013;

d.

la demande de divulgation de la Requérante postulée en vertu du
    paragraphe 21 des
Lignes directrices fédérales sur les pensions
    alimentaires pour enfants
conformément à la Règle 1(8), 13(17) et 14(23)
    des
Règles en matière de droit de la famille
; et

e.

lOrdonnance de Monsieur le juge Charbonneau en date du 18 juillet
    2013.

dans les prochains
    30 jours à compter de la présente ordonnance à moins que lintimé, Daniel Gagnier,
    satisfasse aux alinéas 1(a) à 1(e) entièrement et sans exceptions et produise à
    la Requérante la preuve par voie daffidavit et de pièces satisfaisantes quil
    sest conformé à chacune des ordonnances/demandes intégralement et dépose
    ladite preuve au tribunal dans le délai de 30 jours.

2.

Advenant le défaut de lintimé de se conformer au paragraphe 1
    ci-devant:

a.

la Requérante peut traiter de la cause en labsence de lintimé,
    Daniel Gagnier, conformément à la Règle 10(5) des
Règles en matière de
    droit de la famille
; et

b.

la Requérante peut procéder à un procès non contesté conformément à
    la Règle 10(5) des
Règles en matière de droit de la famille
contre lintimé
, Daniel Gagnier.

3.

Lintimé, Daniel Gagnier, ne peut prendre aucune démarche dans la
    présente matière jusquà ce que le tribunal déclare quil sest conformé au
    paragraphe 1 ci-devant.

[3]

Although the order of Maranger J. required the appellant to provide, within
    30 days, the respondent with affidavit evidence supported by exhibits that he
    had complied with the several disclosure orders made, the appellant filed little
    evidence before Charbonneau J. (some three months after the order of Maranger J.)
    to demonstrate any degree of compliance with the orders. The transcripts
    demonstrate that Charbonneau J. gave the appellant ample opportunity to
    demonstrate substantial compliance, including inviting the appellant to take
    the stand and give evidence about the efforts he had made to comply. The
    appellant did not accept that offer and stated he could not produce documentation
    evidencing compliance. There was no evidence from which the motion judge could
    conclude that the appellant had complied or made reasonable efforts to comply
    with the disclosure orders and the order of Maranger J. The motion judge did
    not err therefore in concluding that the appellant had failed to comply with
    the order of Maranger J. and that his pleadings were therefore struck.

[4]

The appellant now claims that he has produced a good deal of the missing
    material. The respondent says he has not and that vital information required to
    proceed to trial has still not been provided. The respondent says the receiver
    complains that the appellant has obstructed his efforts to deal with farm
    assets by concealing grain harvested from the farm.

[5]

On appeal, the state of the record does not permit the court to assess
    the present extent of compliance with the disclosure orders.

[6]

It appears that equalization of net family property, child and spousal
    support and the unwinding of the parties interests in a corporation are in
    issue.

[7]

Counsel for the appellant says that the shares in the family farm
    corporation, 60% to the appellant and 40% to the respondent, were a gift to
    each party but that the donor stipulated that the wife, but not the husband,
    had to include the value of the shares in her net family property. As a general
    principle of law, we are unaware of any authority that would allow an
    individual donor to alter the operation of legislation. That said, the issue is
    not directly before us and we do not purport to specifically decide it. A
    misunderstanding in this regard may be a significant impediment to resolution
    of this case. It is difficult to see how sale of the farm, in whole or in part (if
    a severance can be obtained), can be avoided in this case. This is a case that
    would benefit from case management.

[8]

Although some 14 months have passed since the order of Maranger J., we
    do not foreclose the possibility that a motion judge may grant an indulgence to
    the appellant and reopen pleadings to allow him to defend the proceedings
    provided that he files a comprehensive affidavit demonstrating substantial
    compliance with the disclosure orders, a step he has not yet undertaken.

[9]

Substantial compliance will mean disclosure of all material reasonably
    necessary to permit the matter to be tried.

[10]

The
    orders for custody and support are temporary orders and can be reassessed at
    trial, if this matter proceeds to trial.

[11]

The
    appeal is therefore dismissed.

[12]

As
    a result of the order for security for costs, the respondent paid $45,000, of
    which $15,000 was arrears of support, $15,000 for costs owing and $15,000 as
    security for costs of this appeal.

[13]

Each
    of the parties says their costs associated with this appeal amount to $23,000.
    We would temper that amount and award the successful respondent costs of this
    appeal fixed at $15,000 which may be satisfied by payment out of court of the
    funds deposited by the appellant as security for the costs of this appeal.

K.M. Weiler J.A.

Paul Rouleau J.A.

G. Pardu J.A.


